DETAILED ACTION
Claim 20 Canceled.
Response to Arguments
Response to applicant argues on pages 6-8 Perez fails to disclose “generating a plurality of frames …and adjusting a size of the combined frame based on number of subjects depicted in the combined frame” [See applicant's argument: pages 6-8; while the applicant points are understood the examiner respectfully disagrees. As Examiner cited in previous office action, pages, 4-5. Perez discloses an augmented reality system can provide a personalized experience for the user in relation to a sporting event being viewed at the event.  There are systems that enhance video of an event for people watching a television broadcast of the event.  The personal A/V apparatus described above allows a user at the event watching the actual event through the personal A/V apparatus to also view virtual graphics.  For example, a user watching a baseball game at the baseball stadium where the game is being played, will see the actual baseball game (not a video rendition of the game) through the personal A/V apparatus, as the personal A/V apparatus has a see-through lens (as discussed above).  The system described herein can project a virtual image in the personal A/V apparatus.  For example, during a baseball game, an image of the strike zone (e.g., a rectangle, cube, geometric solid, rectangular prism, hexahedron, etc) can be projected into the field of view of the user wearing the personal A/V apparatus based on the location and orientation of the personal A/V apparatus, as well as the gaze (where the user's eyes are looking at) of the user.  Alternatively, a user at a hockey game can view the hockey game through the personal A/V apparatus and have an image be projected into the user's field of view by the personal A/V apparatus that shows the position of the hockey puck.  The information to perform these enhancements can be calculated specifically for the personal A/V apparatus or can be taken from the stream of data used to enhance broadcast television.  The personal A/V apparatus can also be used to display help information as well as news from other events.
Regarding dependent claims, in response to applicant's arguments, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Perez in combination with Dan meet all rejected limitations of the instant application.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re
Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3 and 5 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10,349,031 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application- 16/505,189
Conflicting U.S. Patent No.  10,349,031
1 and 4.  A system comprising: an observer locator having a tracking system 
configured to locate and track a movement of a first movable body part of an 
observer;  an interface location determiner configured to position an interface 
location relative to the first movable body part;  a physical object detector 
for determining a physical object indicating an intersection with the interface 
location when the interface location is not augmented with an object image 
rendered by an augmentation system that had previously augmented the interface 

location;  and a controller configured to enable a process based upon the 
intersection.
2.  The system according to claim 1 wherein the physical object is controlled 
by a second movable body part of the observer. 
 
3.  The system according to claim 2 wherein the interface location determiner 
maintains the position of the interface location relative to the first movable 
body part and repositions the interface location based upon the movement of the 
first movable body part.

configured to locate and track a movement of a first movable body part of an 
observer;  an interface location determiner configured to position an interface 
location relative to the first movable body part and to reposition the 
interface location based upon the movement of the first movable body part in 
order to maintain the position of the interface location relative to the first 
movable body part;  a physical object detector for determining a physical 

intersection with the interface location when an object image is not rendered 
at the interface location by an augmentation system that had previously 
augmented the interface location by having previously rendered the object image 
at the interface location;  and a controller configured to enable a process 
based upon the intersection.

interface location occurs within a limited projection space of the augmentation 
system;  and augmenting the interface location by rendering the object image at 
the interface location when the interface location occurs within the limited 
projection space of the augmentation system. 


having a limited projection space wherein the interface location may change 
from occurring within and beyond the limited projection space;  and an object 
image rendering determiner configured to determine that the interface location 

the interface location by rendering the object image at the interface location 
from a perspective of the observer based upon the interface location occurring 
within the limited projection space.


7.2.1	It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 16/505,189 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et.al. (US 20130083003) (Kathryn Stone Perez).
Regarding Claim 1, Perez discloses a system comprising: an observer locator having a tracking system configured to locate and track a movement of a first movable body part of an observer [See paragraphs 4n90 and 95]; an interface location determiner configured to position an interface location relative to the first movable body part [See paragraphs 176-177];  a physical object detector for determining a physical object indicating an intersection with the interface [See paragraphs 176-179 and 293-295];  and a controller configured to enable a process based upon the intersection [See paragraphs 201-203].
 Regarding Claim 2, Perez discloses wherein the physical object is controlled by a second movable body part of the observer [See paragraphs 283-285].
 Regarding Claim 3, Perez discloses wherein the interface location determiner maintains the position of the interface location relative to the first movable body part and repositions the interface location based upon the movement of the first movable body part [See paragraphs 94-96].
Regarding claim 4, the limitations claimed are substantially similar to claim 1 above, therefore the ground for rejecting claim l also applies here.
 Regarding Claim 5, Perez discloses determine that the interface location occurs within a limited projection space of the augmentation system; and augmenting the interface location by rendering the object image at the interface location when the interface location occurs within the limited projection space of the augmentation system [See paragraphs 199-202].
 Regarding Claim 6, Perez discloses wherein the augmenting further includes selectively augmenting the interface location based upon an input signal, wherein the process is enable if the augmentation is either enabled or disabled based upon the input signal [See paragraphs 249-250].
 Regarding Claim 7, Perez discloses wherein the augmentation system is included within a headset detachably worn by the observer [See Figs. 1A-B].
 Regarding Claim 8, Perez discloses wherein the intersection is determined by a physical object detector included within the headset [See paragraphs 115-117 and 176-179 and 293-295].
Regarding Claim 9, Perez discloses wherein the intersection is determined by a physical object detector included within a device external to the headset [See paragraphs 115-117 and 176-179 and 293-295].
 Regarding Claim 10, Perez discloses wherein the interface location is positioned by the device external to the headset [See paragraphs 115-117 and 176-179 and 293-295].
 Regarding Claim 11, Perez discloses wherein the device external to the headset is a stationary terminal [See Figs. 1A-B].
 	Regarding Claim 12, Perez discloses receiving a signal indicative of the reference element, the position of the interface location, and the processes to be enabled in response to detection of the intersection at the interface location and augmenting the interface location based upon the signal [See paragraphs 249-250].
 Regarding Claim 13, Perez discloses wherein the object image includes an icon indicative of the enabled process [Figs 4A-C].
 Regarding Claim 14, Perez discloses wherein the physical object controlled by the second movable body part includes a portable device having the augmentation system [See paragraphs 93-95].
 Regarding Claim 15, Perez discloses wherein the reference element is included within an article detachably worn on the first movable body part of the observer [Figs 1A-B and 4A-C].
 	Regarding Claim 16, Perez discloses wherein the article is an article of clothing [See paragraph 357].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 17- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et.al. (US 20130083003) (Kathryn Stone Perez) in view of Reitan (US 20130249947) (Dan Reitan).
 Regarding Claim 17,  Perez doesn’t explicitly disclose determining a location of a second interface location positioned relative to the reference element;  determining the physical object controlled by the second movable body part of the observer indicating a second intersection with the second interface location when a second object image is not rendered at the second interface location by the augmentation system that had previously rendered the second object image at the second interface location;  and enabling a second process based upon the second intersection. 
However Reitan disclose determining a location of a second interface location positioned relative to the reference element;  determining the physical object controlled by the second movable body part of the observer indicating a second intersection with the second interface location when a second object image is not rendered at the second interface location by the augmentation system that had previously rendered the second object image at the second interface location;  and enabling a second process based upon the second intersection [See paragraphs 72,  263-269, 489-492, 629-631 Figs. 3A-D, 4B].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Perez to add the teachings in Reitan as above, to provide system that improve and enabling user interaction with various media modes [See Reitan abstract].
Regarding Claim 18, Perez doesn’t explicitly disclose locating and tracking a movement of a second reference element relative to the first movable body part of the observer;  determining a location of a second interface location positioned relative to the second reference element;  determining the physical object controlled by the second movable body part of the observer indicating a second intersection with the second interface location when a second object image is not rendered at the second interface location by the augmentation system that had previously rendered the second object image at the second interface location;  and enabling a second process based upon the second intersection. 
 However Dan disclose locating and tracking a movement of a second reference element relative to the first movable body part of the observer;  determining a location of a second interface location positioned relative to the second reference element;  determining the physical object controlled by the second movable body part of the observer indicating a second intersection with the second interface location when a second object image is not rendered at the second interface location by the augmentation system that had previously rendered the second object image at the second interface location;  and enabling a second process based upon the second intersection [See paragraphs 72,  263-269, 489-492, 629-631 Figs. 3A-D, 4B].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Perez to add the teachings in Reitan as above, to provide system that improve and enabling user interaction with various media modes [See Reitan abstract].
 	Regarding Claim 19, Perez doesn’t explicitly disclose locating and tracking a movement of a second reference element relative to a third movable body part of the observer different from the first movable body part of the observer; determining a location of a second interface location positioned relative to the second reference element;  determining the physical object controlled by the second movable body part of the observer indicating a second intersection with the second 
 However Dan disclose locating and tracking a movement of a second reference element relative to a third movable body part of the observer different from the first movable body part of the observer; determining a location of a second interface location positioned relative to the second reference element;  determining the physical object controlled by the second movable body part of the observer indicating a second intersection with the second interface location when a second object image is not rendered at the second interface location by the augmentation system that had previously rendered the second object image at the second interface location;  and enabling a second process based upon the second intersection [See paragraphs 72,  263-269, 489-492, 629-631 Figs. 3A-D, 4B].
It would have been obvious to the person of ordinary skill in the art at time of invention to modify the system disclosed by Perez to add the teachings in Reitan as above, to provide system that improve and enabling user interaction with various media modes [See Reitan abstract].
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a}.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a} will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/
Primary Examiner, Art Unit 2487